   Case 1:18-cv-25337-KMM Document 101 Entered on FLSD Docket 03/05/2021 Page 1 of 1

U.S.Departm entofJustice                                                                         PR O C ESS RE CEIPT A ND R ETUR N
United StatesM arshalsService                                                                    See 'Instructions-forService qfProcess bv U.S.akIarshal''

PLAINTIFF                                                                                                     COURT CASE NUM BER
Antonio Caballero                                                                                             l8-25337
 DEFENDANT                                                                                                    TYPE OFPROCESS
 FuerzasArm adasRevolucionariasde Colom bia etaI.,                                                            saleofRP
                       NAM EOFINDIVIDUAL,COM PANY,CORPOM TION,ETC TO SERVEOR DESCRIPTION OF PROPERTY T0 SEIZEORCONDEM N
       SERVE           SunPropertiesLLC
          AT           ADDRESS(StreetorRFD,ApartmentNo.,CR/
                                                          y,StateandZIPCode)
                     801South M iamiAve,UnitPH 5803,M iam iFL 33130
 SEND NOTICE OFSERVICECOPY T0 REQUESTERATNAM                                                                  Numberofprocesstobe
                                                                   .
                                                                   .
                                                                                                              sewed withthisFonn 285
 LeonN .Patricios,Esq.                                            ,
                                                                                                  '   .
                                                                                                              Numberoj.pauiestobe
 Zum pano Patricios,P.A.                                                                                      sewedinthiscase
 31
 C 2MinorcaAve.
  oralGablesFL 33134
                                                                        Ml2 g gggj                            checkf
                                                                                                                   orservice
                                                                                                              onU S.
                                                                                                                   A.
 SPECIAL INSTRUCTIONSOR OTHER INFORMATION THAT ILLASSIS'
                                                       AIKIEW EDII/IRW SERVICE cludeBusinessandAlternateAddresses,
AllT
     elephoneNumbers,f /EstlmatedTimesAvailableforServic .
                     zaf                                 '                CUERK U S DIST CT.
                                                                          s.D.OFfluk.- M iAjjj
 Sale:WednesdayMarch3,2021@ 12:00noon. Wilkie . ergusonJr.USCorthouse,400N.MiamiAve,Miami,FL 33128
 SignatureofAttorneyotherOriginatorrequestingservi
                                                 ceonbehalfof:      X PLAINTIFF                  TELEPHONENUMBER                DATE
                                                                    Z DEFENDANT
                     SPACE BELOW FO R USE OF U.S.M ARSHAL O NLY -DO NOT W RITE BELOW THIS LINE
 lacknowledgereceiptforthetotal    TotalProcess Districtof       Districtto      signatureofAuthorizedUSM S DeputyorClerk                 Date
 numberofprocessindicated.                      Origin           Serve
 (signonl
        yforusu 285t/uore                         x                              ,'                                                       03/01/2021
 thanone&5'
          A/285i
               ssubmitted)                         o.04          xo.              q
 Iherebycerti
            fyandreturnthatIZ havepersonallyserved,Z haveIegalevidenceofservice,           haveexecutedasshownin'Remarks',theprocessdescri
                                                                                                                                         bedonthe
 individual,company,corporation,etc,,attheaddressshown aboveonthe on theindividual,comp ny,corporation,etc.shownattheaddressinserted below.
 E1lherebycertifyandreturnthatlam unabletoIocatetheindividual,company,corporation,et.namedabove(Seeremarksbelow)
 Nameandtitleofindividualsel
                           wed(ifnotshownabove)                                                         Date -                  Time             . IZIam
                                                                                                               ',a
                                                                                                                 e *7I              $ .
                                                                                                                                      -ï               m
 Address(completeonl
                   ydp rentthanshownabove)                                                                     Ign u-
                                                                                                                    feo u.s.Marsha Deputy




 ServiceFee         TotalM ileageCharges     ForwardingFee       TotalCharges         AdvanceDeposits     AmountowedtoU.S.Marshal?or
                    (includingendeavors)                                                              e (AmountorRefund#)
 625.20             0.00                                         625.20
 REM ARKS




 RP Advertised in theDaily BusinessReview on 01/25/2021,02/01/2021,02/08/2021,02/16/2021

 SOLD on 03/03/2021 for 1.9 M illion to plaintiff




                                                                                                                                              Form USM-285
 PRIOR VERSIONS 0F THIS FORM ARE OBSOLETE                                                                                                         Rev.l1/18
